Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s amendments/arguments filed on November 17, 2020. Claims 1-20 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-Final Rejection of the last Office Action is persuasive, and the Non-Final Rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Kim et al., U.S. Patent No. US 10,471,950, in view of Hershkovitz et al., U.S. Patent Application Publication No 2010/0094496, hereinafter referred to as Kim and Hershkovitz respectively.

6.	Regarding independent claims 1, Kim discloses a system for a hybrid vehicle comprising: an engine and an electric motor; and a controller with computer-readable instructions stored on 

7.	Hershkovitz teaches an electric-only operation range.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

operate with engine propulsion and monitoring an increasing electric- only operation range determination increasing toward remaining trip distance as a powertrain temperature increases while state of charge is maintained and delaying electric-only operation, the electric-only operation range determined based on powertrain temperature, and then switch from engine propulsion to electric motor propulsion in response to the remaining trip distance at or greater than the determined electric-only operation range.

9.	Claims 2-6 depend from claim 1 and are therefore allowable.

10.	Regarding independent claims 7, Kim discloses a method for a hybrid vehicle comprising an engine and an electric motor, comprising: delaying an electric-only positive traction operation of a trip from a starting location to a recharging location until only after a remaining trip distance is equal to a range when autonomous driving is requested, the electric-only operation initiated by deactivating the engine and activating the electric motor Page 3 of 9Application No. 15/974,571 Application Filing Date: May 8, 2018Docket No. 84013156independently of vehicle operator input outside of accelerator and brake pedal actuation.

11.	Hershkovitz teaches an electric-only operation range.

12.	Regarding independent claim 7, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

the electric-only operation initiated by deactivating the engine and activating the electric motor independently of vehicle operator input outside of accelerator and brake pedal actuation, where the determined electric-only range is determined based on powertrain temperature and increases as temperature increases while state of charge is maintained.

13.	Claims 8-10 depend from claim 7 and are therefore allowable.

14.	Regarding independent claims 11, Kim discloses a system comprising: a hybrid-electric vehicle comprising an engine and an electric motor coupled to a battery; and a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to: request input from a vehicle operator regarding a total trip distance, where the total trip distance is measured from a starting location to a recharging location; delay an electric-only operation of the hybrid-electric vehicle in response to the total trip distance being greater than a range.

15.	Hershkovitz teaches an electric-only operation range.
11, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

the electric-only range determined based on powertrain temperature and increasing as temperature increases while state of charge is maintained; and activate the electric-only operation in response to the determined electric-only range being equal to a remaining trip distance, where the remaining trip distance is measured from a current location to the recharging location.

17.	Claims 12-20 depend from claim 11 and are therefore allowable.

18.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is 

/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665